Announcement by the President
Dear colleagues, today I would like to inform you about the action I have taken following the serious disruption of the formal sitting held here in Strasbourg on Wednesday, 12 December 2007 to mark the signing of the Charter of Fundamental Rights, incidents which I am sure you all remember.
After the Conference of Presidents had considered the incidents in question, on the basis of Rule 147 of the Rules of Procedure I invited a number of Members for discussions with a view to hearing their version of events before taking any decision on possible disciplinary action. I informed each of the Members concerned of the reason for the invitation.
The basis of parliamentarianism is freedom of speech. In a democratic parliament, no speaker may be prevented from expressing his or her views by means of systematic heckling by colleagues who hold differing views. Naturally enough, this applies all the more to speakers who address the plenary as guests and representatives of other institutions. I made clear that I had invited the Members concerned for discussions because, despite my calls for order in plenary, they continued, by means of their heckling, their attempts to prevent speakers from addressing Parliament. Disciplinary action is not being taken because they held up posters and banners. The issue at stake here is the attempt to restrict freedom of speech.
Following the discussions I referred to above, I decided, pursuant to Rule 147(3) of the Rules of Procedure, to take the following measures:
In nine cases forfeiture of the entitlement to the subsistence allowance for periods of between two and five days, in one case five days, in six cases three days and in two cases two days, and in a further case the issuing of a reprimand.
With a view to explaining why I imposed these penalties, I should like to read to you what I wrote to the Members concerned when I informed them about the disciplinary action taken against them. I quote: 'I fully accept your right, and the right of any Member, to be opposed to the Charter of Fundamental Rights or the Treaty of Lisbon and to express that view in accordance with the provisions of the Rules of Procedure. I also have a degree of understanding for the very emotional responses which such matters sometimes elicit.
However, I consider that a distinction has to be made between conduct which is legitimate in the light of the Rules of Procedure and disruption of the kind which occurred on 12 December. We cannot permit any actions which have the result of preventing other Members or official guests - in this case the Presidents of other European Union Institutions - from speaking in a dignified manner and without deliberate interruption, after they have been given the floor pursuant to Rule 9(2) of the Rules of Procedure, and moreover in accordance with the agenda adopted by Parliament itself. It is a core principle of parliamentarianism and democracy that, in exercising freedom of opinion, the freedom of others must also be respected - in this case the freedom of those who have been given the floor to speak in plenary.'
Pursuant to Rule 147 of the Rules of Procedure, the ten Members concerned were informed of the decision relating to them. The following have forfeited their entitlement to the subsistence allowance: Jim Allister for 3 days, Godfrey Blum for 2 days, Sylwester Chruszcz for 2 days, Paul Marie Coûteaux for 5 days, Maciej Marian Giertych for 3 days, Roger Helmer for 3 days, Roger Knapman for 3 days, Hans-Peter Martin for 3 days and Philippe de Villiers for 3 days. Vladimír Železný is reprimanded.
In addition, the chairmen of the bodies, delegations and committees to which the Members belong have been informed.
In three cases I have refrained from applying Rule 147, because, after having discussed the matter with the Members concerned, I arrived at the conclusion that these colleagues did not take part in the action.
Colleagues, this is my decision. I felt obliged to announce it to you officially and publicly here, so that Parliament would be informed about what I had to do. I hope that we shall not witness any further incidents similar to that which occurred here in the European Parliament on 12 December 2007.
(Applause)